DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 8/12/2021.
Claims 1-3, 5, 7-15 and 21-25 are pending and have been examined.

Reasons for Allowance
Claims 1-3, 5, 7-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although steam generator pumps including a steam discharge pipe and selector valve are generally known, as shown by Lee et al. (WO 2016/028049 A1) and Eiermann (US 2004/0261824 A1), and it is further generally known to provide valve ribs and seats to enable a ball valve for unidirectional fluid flow, as shown by Voigt (US 9,255,644), the prior art of record does not teach, suggest or motivate a selector valve that comprises a valve seat located at a valve body that defines a flow path between an inlet and an outlet of the selector valve, the outlet being located vertically above the inlet, a valve ball located inside of the valve body, a valve seat located at an outlet side of the valve body facing the outlet of the selector valve, and a plurality of valve ribs that are located inside of an inlet side of the valve body, that protrude in a radial direction of the valve body, and that are configured to seat the valve ball, and wherein the valve ball is configured to close the flow path of the valve body based on the valve ball moving to the outlet and contacting the valve seat, in the context of claim 1.
Similarly, the prior art does not teach, suggest or motivate wherein the valve body has a cuboid shape that includes a bottom surface, a first side surface, and a second side surface opposite to the first side surface, and wherein the selector valve further comprises: a tubular outflow unit that protrudes from an upper portion of the first side surface in a horizontal direction with respect to the bottom surface of the valve body, and a tubular inflow unit that protrudes from a lower portion of the second side surface in a direction opposite to the horizontal direction, in the context of claim 10.
Similarly, the prior art does not teach, suggest or motivate wherein the valve body has a triangular prism shape that includes a bottom surface, an inclined upper surface that slopes with respect to the bottom surface, and a side surface that extends upward from the bottom surface, and wherein the selector valve further comprises: a tubular outflow unit that protrudes from an upper portion of the side surface of the valve body in a horizontal direction with respect to the bottom surface of the valve body, and a tubular inflow unit that protrudes from a corner region between the bottom surface and the inclined upper surface in a direction opposite to the horizontal direction, in the context of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711